Citation Nr: 1124271	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  08-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the reduction from 20 percent to noncompensable for bilateral hearing loss.

2.  Entitlement to an increased disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a Board hearing held at the RO in November 2010.  He submitted additional evidence at that hearing, along with a waiver of any right to initial review of that evidence by the RO.

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   An April 2008 rating action reduced the evaluation assigned the Veteran's bilateral hearing loss from 20 percent to noncompensably disabling.

2.  The April 2008 rating action was based on the report of an inadequate VA examination; the evidence on file at the time of the rating action did not otherwise demonstrate improvement in the bilateral hearing loss.






CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344(c), 4.85, Diagnostic Code 6100 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA has certain duties to notify and assist a claimant in an appeal.  Even assuming those duties extend to an appeal of a VA decision to reduce the evaluation assigned a disability, given the fully favorable actions taken hereinbelow, further discussion explaining how VA complied with those laws is unnecessary.

In accordance with 38 C.F.R. § 4.1 and § 4.2 (2010) and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss.  The Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability, except as described below. 

In connection with his claim seeking service connection for bilateral hearing loss, the Veteran was afforded a VA fee basis examination in July 2004.  Audiometric testing revealed the following puretone decibel thresholds in the respective 1000, 2000, 3000, and 4000 Hertz ranges for the right ear: 60, 60, 60, and 70.  For the left ear, the testing revealed the following puretone decibel thresholds in the respective 1000, 2000, 3000, and 4000 Hertz ranges: 60, 60, 65, and 75.  The average puretone decibel loss in the right ear was 63, and in the left ear was 65.  The Veteran had speech recognition ability of 76 percent in the right ear, and of 74 percent in the left ear based on the Maryland CNC word list.

In a November 2004 rating decision, service connection for bilateral hearing loss was granted.  The disorder was evaluated as 20 percent disabling, effective May 28, 2004.  The same rating decision also established service connection for tinnitus.  The Veteran did not appeal this rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002).

In November 2007, the Veteran requested an increased rating for his service-connected hearing loss.   In connection with this claim, he attended a VA fee basis examination in January 2008.  This examination was conducted by the same individual who conducted the July 2004 examination.  Audiometric testing at that time revealed the following puretone decibel thresholds in the respective 1000, 2000, 3000, and 4000 Hertz ranges for the right ear: 50, 60, 65, and 65.  For the left ear, the testing revealed the following puretone decibel thresholds in the respective 1000, 2000, 3000, and 4000 Hertz ranges: 65, 60, 70, and 65.  The average puretone decibel loss in the right ear was 60, and in the left ear was 65.  The Veteran had speech recognition ability of 100 percent in the right ear, and of 98 percent in the left ear.  The examiner noted that the hearing results were unreliable, as the Veteran's responses were not consistent.  The examiner recommended testing at a different facility.

The Veteran thereafter attended a VA audiological examination in March 2008.  The examination was conducted by a VA audiologist, and not the person who conducted the July 2004 and January 2008 examinations.  The examiner specifically indicated that he did not review the claims files.  In noting the Veteran's history, he indicated that the Veteran did not have any history of tinnitus.  Audiometric testing revealed the following puretone decibel thresholds in the respective 1000, 2000, 3000, and 4000 Hertz ranges for the right ear: 20, 20, 30, and 45.  For the left ear, the testing revealed the following puretone decibel thresholds in the respective 1000, 2000, 3000, and 4000 Hertz ranges: 20, 20, 30, and 45.  The average puretone decibel loss in both the right and left ears was 29.  The Veteran had speech recognition ability of 88 percent in both the right and left ears.

In an April 2008 rating decision, the RO reduced the evaluation assigned to the hearing loss from 20 percent to 0 percent, effective March 13, 2008.  In the same decision, the RO increased the evaluation assigned a right hip disorder from 10 percent to 20 percent disabling, effective November 2007.  As a result of the rating action, the combined rating for the Veteran's service-connected disorders increased from 80 to 90 percent effective November 28, 2007, and then decreased back to 
80 percent effective March 13, 2008.

Thereafter, the Veteran submitted the report of a private audiogram dated in May 2008.  The Board notes that this audiogram may not serve as the basis for the reduction, as it post-dates the effective date of the reduction.

At his November 2010 hearing, the Veteran testified that his tinnitus interfered with his ability to perform at the January 2008 examination, accounting for the inconsistent results.  He alleged that the same examiner conducted both the January 2008 and the March 2008 examinations, and the representative suggested that the March 2008 examination therefore was biased against the Veteran.  The Veteran also testified that he was unable to hear emergency vehicles until they are close, and he addressed other problems his hearing impairment causes in daily life.  He explained that he worked as a counselor in a church, and as an independent insurance salesman. 

The Board initially notes that the RO was not required to comply with the due process requirements of 38 C.F.R. § 3.105(e) in its reduction of the evaluation for bilateral hearing loss from 20 percent disabling to noncompensably disabling.  That regulation requires a rating proposing the reduction with a period of 60 days for the presentation of additional evidence, but only where the lower evaluation would result in a reduction of compensation payments currently being made.

In this regard, although the April 2008 rating action increased the combined evaluation for the service-connected disorders to 90 percent effective November 28, 2007 (by increasing the evaluation assigned a right hip disorder effective that date), and reduced the combined rating to 80 percent effective March 13, 2008 (by reducing the evaluation for hearing loss), the RO accomplished this in a single rating decision.  In other words, the reduction in this case did not actually result in a reduction of compensation payments currently being made, as the Veteran continues to receive the same 80 percent combined evaluation he relied on before the reduction as he does after.  In VAOPGCPREC 71-91, VA's Office of General Counsel held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  Rather, it is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Here, the Veteran's monthly monetary compensation received by him from VA never actually decreased.

In a line of cases addressing staged ratings, the U.S. Court of Appeals for Veterans Claims (Court) and U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that where ratings are changed in a single decision that does not effectuate an actual decrease in the compensation the Veteran receives each month, there is no reduction.  In O'Connell v. Nicolson, 21 Vet. App. 89 (2007) the Court examined a claim in which the Board, in assigning staged ratings for a disorder, simultaneously increased the base rating assigned by the RO for a period of time, and then decreased it.  The Court explained that there was no diminished expectation with which to be concerned, and no reduction in benefits to contest.  Id. at 93.  The Federal Circuit agreed with this reasoning in Reizenstein v. Shinseki, 
583 F.3d 1331, 1337-38 (Fed. Cir. 2009), noting that benefits for past periods of disability are distributed in a lump sum that is paid on top of the Veteran's ongoing disability compensation.  (As would be the case here, where the Veteran was found retroactively entitled to a combined 90 percent rating until the effective date of the reduction.)  In Hamer v. Shinseki, 24 Vet. App. 58 (2010), the Court further explained that the purpose behind 38 C.F.R. § 3.105(e) is to enable veterans to adjust to the diminished expectation.  Id. at 61-62.

Given that the April 2008 rating action simultaneously assigned a retroactive combined 90 percent evaluation (effective November 28, 2007) and a reduction of the combined evaluation to 80 percent (effective March 13, 2008), and as the Veteran's combined disability evaluation has at no relevant point been reduced below 80 percent, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are not applicable.

With respect to whether the evidential requirements for reducing the evaluation have been met, the Board notes that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are not for application, since the Veteran's 20 percent evaluation had not been in effect for a period of five years or more.  The 20 percent evaluation was in effect from May 28, 2004, until the reduction effective March 13, 2008.  See 38 C.F.R. § 3.344(c) (2010); Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).

Where a disability has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in this disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c). 

The January 2008 examiner noted that the Veteran's audiometric testing results were unreliable, apparently because they were not consistent on repeated testing.  The examiner specifically indicated that the Veteran should instead be tested at a different facility.  The January 2008 examination therefore is an inadequate basis on which to reduce the Veteran's evaluation for his hearing loss, although the Board points out that the examination results were otherwise consistent with a noncompensable evaluation.  See 38 C.F.R. § 4.87, TABLES VI and VII (2010).  

The RO instead based the reduction on the results of the March 2008 examination.  The Board notes that the testing results at that examination do equate with a noncompensable evaluation.  Notably, however, the examiner did not review the Veteran's claims files at any point.

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing to 38 C.F.R. § 4.1.  The Board points out that it is not the failure to review the Veteran's claims files per se that renders the examination inadequate, but rather whether the examiner is familiar with the disability in relation to its history.  See generally Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the Board finds that the failure to review the claims files did in fact render the examination inadequate.  The examiner did not mention the history of problems encountered at the January 2008 examination, and thus it is unclear whether those same problems were again present and affected the results.  More importantly, the examiner expressed his understanding that the Veteran did not have any history of tinnitus.  Service connection is in effect for tinnitus (effective May 28, 2004), and the Veteran has testified that it is the tinnitus which caused the problems noted at the January 2008 examination.  At his hearing, he suggested that the interference from tinnitus may have led to the March 2008 examiner prodding him inappropriately to perform better than he would have naturally.

Inasmuch as the history of the problems encountered at the January 2008 examination and the interference with testing of the Veteran's tinnitus were clearly important for an examiner evaluating the severity of the hearing loss, the March 2008 examiner's failure to review the claims files rendered that examination report inadequate for rating purposes.  The Board therefore finds that the March 2008 examination can not serve to demonstrate that the Veteran's hearing loss had improved.

Given the fatal deficiency in the March 2008 examination report, as well as the inadequacy of the January 2008 examination report, there was no evidentiary basis to conclude that the Veteran's hearing loss had improved.  38 C.F.R. § 3.344(c).  There was no other evidence on file at the time of the reduction that suggested any improvement in the disorder.  Consequently, there was no basis for the reduction, and the 20 percent rating is restored, effective from the date of the reduction. 


ORDER

The 20 percent rating for bilateral hearing loss is restored, effective the date of the reduction. 



REMAND

Given the state of the record, the Board finds that a remand for another VA examination of the Veteran is necessary.

At his November 2010 hearing, the Veteran specifically indicated that his hearing loss had worsened in severity since the March 2008 VA examination.  Given this testimony, and the lapse of more than three years since the last examination for hearing impairment, the Board finds that another VA examination is necessary.  See generally, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

As discussed in the previous section, the Veteran submitted the results of a private audiogram conducted in May 2008.  The report contains puretone thresholds for the appropriate ranges, as well as speech discrimination scores.  Unfortunately, it is not clear from the report whether the speech discrimination scores were derived using the Maryland CNC method, or some other method.  This is important, as only speech discrimination scores using the Maryland CNC method are valid for VA rating purposes.  See 38 C.F.R. § 4.85(a) (2010).

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that in instances where "missing information is relevant, factual, and objective" and bears on the probative value of a medical report, VA must seek clarification from the examiner or explain why such clarification would be unreasonable.   In this case, the information concerning the word recognition list used by the May 2008 examiner is factual, objective, and relevant to assessing the level of the Veteran's hearing loss during the appeal period.  Consequently, further clarification is required from the May 2008 examiner. 


Accordingly, this case is REMANDED for the following actions:

1.  With any necessary authorization from the Veteran, the RO should contact the Oklahoma Ear Institute and request that the examiner who conducted the Veteran's May 9, 2008, audiometric evaluation at that facility (or other authorized person employed at the facility) to provide the May 28, 2008, test results in a numerical format, and to identify whether Maryland CNC speech discrimination testing was used in that report. 

2.  Thereafter, schedule the Veteran for a VA audiology examination to determine the severity of his bilateral hearing loss disability, preferably by an examiner other than the individual who conducted the Veteran's July 2004 and January 2008 VA fee basis examinations.  All appropriate tests and studies should be accomplished, to include Maryland CNC speech discrimination testing, and all clinical findings should be reported in detail.  The examiner must also fully describe the functional effects caused by the hearing loss. 

3.  Thereafter, and after undertaking any other developmental action deemed necessary, the RO/AMC should readjudicate the issue of entitlement to an increased rating for bilateral hearing loss.  If the benefit sought on appeal is not granted in full the RO/AMC should issue a supplemental statement of the case, and should provide the appellant and his representative an opportunity to respond.

After the appellant and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


